Case 18-50489-CSS   Doc 350-1   Filed 02/26/21   Page 1 of 39




          Exhibit M
                   Case 18-50489-CSS      Doc 350-1     Filed 02/26/21    Page 2 of 39




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:

MAXUS ENERGY CORPORATION, et al.,                       Chapter 11

                                                        Case No. 16-11501 (CSS)
                          Debtors.1                     (Jointly Administered)

MAXUS LIQUIDATING TRUST,

                          Plaintiff,

                    V.

YPF S.A., YPF INTERNATIONAL S.A., YPF
HOLDINGS, INC., CLH HOLDINGS, INC.,
REPSOL, S.A., REPSOL EXPLORACION,
                                                        Adversary Proceeding No. 18-50489 (CSS)
S.A., REPSOL USA HOLDINGS CORP.,
REPSOL E&P USA, INC., REPSOL
OFFSHORE E&P USA, INC., REPSOL E&P
T&T LIMITED, and REPSOL SERVICES
CO.,

                          Defendants.


              MAXUS LIQUIDATING TRUST’S RESPONSES & OBJECTIONS TO
               YPF’S REQUESTS FOR THE PRODUCTION OF DOCUMENTS

            Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure (“Federal Rules”), as

  made applicable by Rules, 7026, 7034 and 9014 of the Federal Rules of Bankruptcy Procedure

  (“Bankruptcy Rules”), the Local Rules of the United States District Court for the District of

  Delaware, made applicable hereto pursuant to the Local Rules of the United States Bankruptcy

  Court for the District of Delaware (“Local Rules”), the Maxus Liquidating Trust (the “Trust”), by

  and through its undersigned counsel, hereby responds and objects, without prejudice and while

  reserving all rights, to YPF’s Requests for the Production of Documents to the Maxus Liquidating

  Trust, served on the Trust on January 21, 2021 (the “Requests”) in connection with the YPF


   AMERICAS 106112761
                    Case 18-50489-CSS          Doc 350-1     Filed 02/26/21    Page 3 of 39




Defendants’ Motion to Disqualify White & Case LLP as Counsel for the Maxus Liquidating Trust,

dated December 19, 2020 [D.I. 306] (the “Motion”),1 as set forth within. Except where indicated,

any agreement by the Trust to provide documents or information in response to a Request is

expressly contingent on entry or modification of an appropriate protective order applicable to the

production of such documents or information, and a scheduling order governing the remainder of

proceedings relating to the Motion.


                                 GENERAL RESPONSES AND OBJECTIONS

             The following general objections (“General Objections”) apply to each Definition,

Instruction, and Request, and shall have the same force and effect as if fully set forth in the

response to each individual Request. The Trust does not waive any General Objections by

providing responses and objections to any specific Request.

             1.          The Trust objects to the Requests, including each and every Request, Definition,

and Instruction, to the extent that they purport to impose obligations that are broader than, or

inconsistent with, those required or authorized by the Federal Rules, the Bankruptcy Rules, the

Local Rules, the American Bar Association (“ABA”) Model Rules of Professional Conduct

(“Model Rules”), or any other applicable laws, rules or regulations. Similarly, any agreement

herein to produce any Documents or Communications in response to any Request constitutes only

an agreement to produce Documents or Communications as required under applicable law. No

agreement to produce any Document or Communication should be construed as obligating the

Trust to produce Documents or Communications of which the Trust is not in possession, custody

or control, or Documents or Communications that the Trust intends to use only for purposes of

impeachment. The Trust further objects that it is not in possession of and does not control the


1
     Capitalized terms used but not defined herein shall have the meanings set forth in the Requests.

    AMERICAS 106112761                                   2
                 Case 18-50489-CSS          Doc 350-1      Filed 02/26/21    Page 4 of 39




private, non-business-related communications of Jessica Boelter or Thomas Lauria, and will not

collect and review, nor produce such communications.

          2.          The Trust objects to each Request and each Definition and Instruction of the

Requests to the extent it purports to require the Trust to conduct anything beyond a reasonable and

diligent search for readily accessible sources of information.

          3.          The Trust objects to the Requests to the extent that they seek disclosure of

documents or information protected from disclosure by the attorney-client privilege, the work-

product doctrine, the common interest or joint defense privilege, or any other protection, privilege

or immunity against disclosure (collectively, “Privileged Materials”). The Trust expressly reserves

the right to redact non-responsive, proprietary, commercially sensitive, private, privileged or

protected portions of any documents that may be produced in response to the Requests. Pursuant

to Federal Rule of Evidence 502(d) as well as any other applicable laws, rules or regulations, if

any Privileged Material is inadvertently produced or disclosed, the Trust does not waive or intend

to waive any privilege or immunity from discovery pertaining to such Privileged Material or to

any other documents or information and reserves the right to demand the return of all copies of

any such document(s).

          4.          By responding and objecting to the Requests, the Trust does not waive or intend to

waive any attorney-client privilege, joint or common interest privilege, or any other applicable

privilege, doctrine or immunity protecting its Privileged Materials from disclosure. Accordingly,

any response or objection inconsistent with the foregoing is wholly inadvertent and shall not

constitute a waiver of any such privilege, doctrine or immunity. To the extent that there are

inconsistencies in the types of privilege or other protections asserted with respect to various copies




 AMERICAS 106112761                                   3
                 Case 18-50489-CSS           Doc 350-1     Filed 02/26/21     Page 5 of 39




of the same document, the most comprehensive privilege or protection is intended to apply to all

copies of such document.

          5.          By agreeing to produce documents pursuant to the Requests, the Trust does not

waive any request the Trust has made for YPF to produce documents responsive to said or similar

Requests.

          6.          The Trust objects to the Requests to the extent that they seek documents containing

confidential, personal or private, proprietary, or sensitive business information, or information

protected from disclosure by any law (including, but not limited to, foreign laws), court order or

any agreement with respect to confidentiality or non-disclosure (collectively, “Confidential

Materials”). To the extent that it produces any Confidential Materials, the Trust will produce such

materials using either the designation “Professional Eyes Only - Highly Confidential” or

“Confidential,” as the circumstances dictate, pursuant to the existing Confidentiality and Discovery

Agreement and Protective Order entered by the Court on November 7, 2019 [D.I. 209] (the

“Protective Order”), as may be amended or superseded.

          7.          The Trust objects to the Requests to the extent that they seek information or

documents that are publicly available, already in the possession, custody, or control of YPF, or

more readily or equally available from any other party to the above-captioned action, without

subjecting the Trust to unnecessary burden or expense. The Trust objects to the Requests to the

extent that they seek disclosure of information or documents that are unreasonably cumulative or

duplicative, including, but not limited to, Requests that seek disclosure of information or

documents that are cumulative or duplicative of information or documents received from, or more

appropriately sought from, some other source or by some other means that is more convenient,

less burdensome, or less expensive.



 AMERICAS 106112761                                    4
                 Case 18-50489-CSS           Doc 350-1      Filed 02/26/21     Page 6 of 39




          8.          The Trust objects to each of the Definitions, Instructions and Requests to the extent

that they seek disclosure of documents or information concerning matters that are not relevant to

the claims or defenses of any party and/or proportional to the needs of the case, considering the

importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery outweighs its likely

benefit. In particular, the Trust objects to each of the Definitions, Instructions and Requests to the

extent they seek disclosure of documents or information concerning matters not raised in the

Motion or not relevant to the issues, claims and allegations raised, or relief sought, therein.

          9.          The Trust objects to each of the Definitions, Instructions and Requests to the extent

that they are overly broad and unduly burdensome, fail to identify the documents sought with

reasonable particularity or seek information that is outside the scope of discovery permitted by the

Federal Rules, the Bankruptcy Rules, the Local Rules, the Model Rules, or any other applicable

rules or orders. The Trust further objects to the extent that providing a response to any Request in

light of the Definitions and Instructions would cause unreasonable annoyance, harassment,

oppression, undue burden and/or unreasonable expense, disadvantage or other prejudice to the

Trust or any of the Trust’s potential witnesses in this proceeding.

          10.         The Trust objects to the terms or phrases defined in the Requests to the extent that

those terms and phrases are vague and/or ambiguous or used beyond their customary meanings.

The Trust has done its best to understand the terms in the Requests as used in context, but the Trust

makes its responses and objections based on its understanding of such terms and it reserves the

right to amend the responses and objections herein if YPF asserts meanings of such terms that are

different from those employed by the Trust.



 AMERICAS 106112761                                     5
                 Case 18-50489-CSS           Doc 350-1      Filed 02/26/21     Page 7 of 39




          11.         The Trust objects to the Requests to the extent that they contain any factual and/or

legal misrepresentations.

          12.         Nothing herein shall be construed as an admission concerning the admissibility or

the relevance of any documents or information, an admission that documents or information exist,

or an admission of the truth or accuracy of any characterization or assertion contained in the

Requests.

          13.         No specific objection to any Request is to be construed as a waiver of any General

Objection applicable to the Request.

          14.         The Trust’s failure to object to the Requests on a particular ground shall not be

construed as a waiver of its right to object on that ground or any additional ground at any time.

          15.         The Trust does not in any way waive or intend to waive, but rather preserves and

intends to preserve: (a) all rights to object on any ground to the use of any document or information

produced in response to the Requests, or the subject matter thereof, in connection with any

evidentiary proceeding or in any subsequent proceeding; and (b) all rights to object on any ground

to any request for further responses to the Requests or any other document request.

          16.         The Trust objects to each Request to the extent the provision of a response could

entail any actual or potential breach by White & Case of the ethical screen it implemented upon

Ms. Boelter’s joining the firm so as to prevent disclosure of any YPF confidential or privileged

information of which she may have come into possession during her work for YPF while a partner

at Sidley Austin, LLP. To the extent the Trust or White & Case is compelled to respond to, or to

undertake any action in response to, any Request in a manner that leads to the disclosure of

privileged or confidential information belonging to YPF, the Trust reserves all rights to use the

information so disclosed in this matter for any and all purposes.



 AMERICAS 106112761                                    6
                 Case 18-50489-CSS           Doc 350-1      Filed 02/26/21     Page 8 of 39




          17.         The Trust’s responses and objections to the Requests are made to the best of its

present knowledge, information and belief. The objections are made without prejudice to the

assertion of additional objections and responses by the Trust at a later date. The Trust reserves the

right to supplement and amend any or all of its responses and objections to the Requests, pursuant

to Bankruptcy Rule 7026 and Federal Rule 26(e).

                        OBJECTIONS TO INSTRUCTIONS AND DEFINITIONS

          1.          The Trust objects to the definition of “Communication” set forth in Definitions

Paragraph No. 3 to the extent that it is vague and ambiguous, overly broad, unduly burdensome

and not proportional to resolution of the Motion, and to the extent that it seeks to impose discovery

obligations that are broader than, or inconsistent with, the Trust’s obligations under the Federal

Rules, Bankruptcy Rules, the Local Rules or the Model Rules.

          2.          The Trust objects to the extent that individual Requests are unlimited with respect

to time. For purposes of responding to these Requests, the Trust will only search for and produce

documents created after July 30, 2020.

          3.          The Trust objects to the definition of “Document” set forth in Definitions Paragraph

No. 5 to the extent that it is vague and ambiguous, overly broad, unduly burdensome and not

proportional to the needs of the case, and to the extent that it seeks to impose discovery obligations

that are broader than, or inconsistent with, the Trust’s obligations under the Federal Rules,

Bankruptcy Rules, the Local Rules or the Model Rules.


                               SPECIFIC RESPONSES AND OBJECTIONS

          Document Request No. 1

All Communications between Jessica C. K. Boelter and Thomas Lauria, including but not limited
to text messages, WhatsApp messages, and emails, concerning YPF and/or the Maxus Liquidating
Trust.


 AMERICAS 106112761                                    7
                 Case 18-50489-CSS     Doc 350-1      Filed 02/26/21     Page 9 of 39




          RESPONSE TO DOCUMENT REQUEST NO. 1

          The Trust repeats and incorporates its General Objections. The Trust objects to this

Request on the ground that the Communications sought, particularly for the period prior to the

commencement of the recruiting process that resulted in Ms. Boelter’s ultimately joining White &

Case, do not relate to any issue, claim or allegation raised in the Motion. The Trust further objects

that neither it nor White & Case possesses nor controls communications between Ms. Boelter and

Mr. Lauria that are unrelated to the business of White & Case. The Trust further objects that this

Request seeks information that is cumulative and/or duplicative of other information in YPF’s

possession. See Declaration of Jessica C. Lauria, dated Jan. 29, 2021 [D.I. 331] at ¶ 8 (“I have

not, directly or indirectly, revealed any confidential or privileged information about the YPF

litigation to anyone at White & Case, including in the conflicts clearing process.”). The Trust will

not gather, review or produce the Communications requested subject to a meet and confer between

the Parties regarding appropriate protections, to be incorporated into a protective order entered by

the Court.

          Document Request No. 2

All Documents concerning Ms. Boelter’s potential move to White & Case, including event
calendars, attendee lists, meeting minutes, agendas, summaries, correspondence, or other
Communications, as well as Documents sufficient to identify the date of any such meetings and
the nature of the discussions, as well as any resume, CV, and description of clients and/or
professional experience that Ms. Boelter provided to White & Case.

          RESPONSE TO DOCUMENT REQUEST NO. 2

          The Trust repeats and incorporates its General Objections. The Trust objects to this

Request on the ground that the Documents sought do not relate to any issue, claim or allegation

raised in the Motion. The Trust further objects that this Request seeks information that is

cumulative and/or duplicative of other information in YPF’s possession. See Declaration of



 AMERICAS 106112761                              8
                Case 18-50489-CSS    Doc 350-1      Filed 02/26/21    Page 10 of 39




Jessica C. Lauria, dated Jan. 29, 2021 [D.I. 331] at ¶ 8. The Trust will only produce Documents

responsive to this Request, if any are located upon a reasonable search, that relate to Maxus, YPF

or the Trust.

          Document Request No. 3

All Documents concerning conflicts in connection with Ms. Boelter’s move to White & Case,
including but not limited to those arising from White & Case’s ongoing representations of the
Maxus Liquidating Trust and Occidental.

          RESPONSE TO DOCUMENT REQUEST NO. 3

          The Trust repeats and incorporates its General Objections. The Trust objects to this

Request on the ground that it is vague and ambiguous, including that the phrase “concerning

conflicts” is unduly broad and does not specify with sufficiently particularity the Documents

sought. The Trust further objects to this Request on the ground that the Documents sought do not

relate to any issue, claim or allegation raised in the Motion. The Trust further objects that this

Request is improperly broad and unduly burdensome to the extent it calls for the production of

Documents pertaining to conflicts or potential conflicts arising from Ms. Boelter’s work with

respect to clients other than YPF while she was a partner at Sidley Austin, LLP. To the extent not

already produced, the Trust will provide responsive, non-privileged documents that pertain to the

conflict arising from Ms. Boelter’s prior work for YPF in this matter when she was a partner at

Sidley Austin, LLP and the ethical screen that White & Case put into place as a result.

          Document Request No. 4

All Documents concerning the screening measures to address potential conflicts arising from Ms.
Boelter’s move to White & Case and White & Case’s ongoing representations of the Maxus
Liquidating Trust and Occidental.




 AMERICAS 106112761                             9
                Case 18-50489-CSS     Doc 350-1      Filed 02/26/21    Page 11 of 39




          RESPONSE TO DOCUMENT REQUEST NO. 4

          The Trust repeats and incorporates its General Objections. The Trust objects that this

Request is improperly broad and unduly burdensome to the extent it calls for the production of

Documents pertaining to conflicts or potential conflicts arising from Ms. Boelter’s work on clients

other than YPF while she was a partner at Sidley Austin LLP. The Trust further objects to this

Request on the ground that it calls for the disclosure of Privileged Materials. The Trust further

objects that it has already provided YPF with all relevant Documents that pertain to the conflict

arising from Ms. Boelter’s prior work for YPF in this matter when she was a partner at Sidley

Austin LLP, and the ethical screen that White & Case put into place as a result. To the extent not

already produced, the Trust will provide responsive, non-privileged documents that pertain to the

conflict arising from Ms. Boelter’s prior work for YPF in this matter when she was a partner at

Sidley Austin LLP and the ethical screen that White & Case put into place as a result.

          Document Request No. 5

All Documents related to time that Mr. Lauria billed or recorded to matters for the Maxus
Liquidating Trust or Occidental since January 1, 2016, including event calendars, attendee lists,
meeting minutes, agendas, summaries, correspondence, or other Communications, as well as
Documents sufficient to identify the date and nature of such work.

          RESPONSE TO DOCUMENT REQUEST NO. 5

          The Trust repeats and incorporates its General Objections. The Trust objects to this

Request on the ground that the Documents sought do not relate to any issue, claim or allegation

raised in the Motion. The Trust further objects to this Request to the extent it seeks Documents

related to Mr. Lauria’s work for White & Case clients other than the Trust or, with respect to

Occidental, other than on Chapter 11 Cases. Subject to the foregoing, and following a reasonable

search for responsive Documents under the circumstances, the Trust has no documents responsive

to this Request.


 AMERICAS 106112761                             10
                Case 18-50489-CSS      Doc 350-1       Filed 02/26/21   Page 12 of 39




          Document Request No. 6

All Documents concerning White & Case’s prospective employment of a Norton Rose Fulbright
LLP (“Norton Rose”) associate who had previously done work for YPF, including its attempts to
obtain a conflict waiver from YPF and decision not to hire the Norton Rose associate.

          RESPONSE TO DOCUMENT REQUEST NO. 6

          The Trust repeats and incorporates its General Objections. The Trust objects to this

Request on the ground that the Documents sought do not relate to any issue, claim or allegation

raised in the Motion. The Trust further objects to the extent that the Request calls for the

production of Privileged Materials. The Trust further objects that this Request is improperly broad,

unduly burdensome and calculated to harass. The Trust further objects to this Request on the

ground that the Documents sought are cumulative and duplicative of information already in YPF’s

possession, as YPF admits that it denied White & Case’s request that it waive the conflict to which

the associate was subject by virtue of his prior work for YPF. See Motion at 4. The Trust will not

produce Documents sought by this Request.

          Document Request No. 7

All Documents You intend to use at any hearing on the Motion.

          RESPONSE TO DOCUMENT REQUEST NO. 7

          The Trust repeats and incorporates its General Objections. The Trust agrees to negotiate a

scheduling stipulation or order with regard to any evidentiary proceedings relating to the Motion,

and will produce trial exhibits in accordance therewith, but will not produce Documents that it

intends to use solely for impeachment.




 AMERICAS 106112761                               11
               Case 18-50489-CSS   Doc 350-1     Filed 02/26/21     Page 13 of 39




Dated: February 19, 2021                       Respectfully submitted,
                                               FARNAN LLP
                                               /s/ Michael J. Farnan
                                               Brian E. Farnan (Bar No. 4098)
                                               Michael J. Farnan (Bar No. 5165)
                                               919 North Market Street, 12th Floor
                                               Wilmington, DE 19801
                                               (302) 777-0300
                                               bfarnan@farnanlaw.com
                                               mfarnan@farnanlaw.com

                                               J. Christopher Shore (admitted pro hac vice)
                                               Matthew L. Nicholson (admitted pro hac vice)
                                               WHITE & CASE LLP
                                               1221 Avenue of the Americas
                                               New York, NY 10020
                                               (212) 819-8200
                                               cshore@whitecase.com
                                               matthew.nicholson@whitecase.com
                                               Attorneys for the Liquidating Trust




AMERICAS 106112761                        12
  Case 18-50489-CSS   Doc 350-1   Filed 02/26/21   Page 14 of 39




      Exhibit N
(FILED UNDER SEAL)
Case 18-50489-CSS   Doc 350-1   Filed 02/26/21   Page 15 of 39




           Exhibit O
2/19/2021                              White & Case LLP
                           Case 18-50489-CSS        Doc> Houston
                                                         350-1> United
                                                                 Filed States | The Legal 500
                                                                          02/26/21            law firm
                                                                                           Page     16profiles
                                                                                                        of 39




        FIRM PROFILE > WHITE & CASE LLP > HOUSTON, UNITED STATES




        WHITE & CASE LLP



        WHITE & CASE LLP
        609 MAIN STREET
        SUITE 2900
        HOUSTON, TEXAS 77002
        UNITED STATES



             Visit website




        WHITE & CASE LLP > THE LEGAL 500 RANKINGS




        ANTITRUST > CARTEL TIER 1

        White & Case LLP is widely recognized for the global reach of its cartel practice, representing not just US
        multinationals but more often assisting companies headquartered outside the country with antitrust issues in
        the United States. A substantial part of the team's work is for pharmaceuticals clients, with an increasing amount
        of technology and transportation industry expertise. Cartel investigations are the focal point of department
        leader Mark Gidley's personal practice in Washington DC with an emphasis on assisting pharmaceutical
        clients. The DC-based Peter Carney is regularly appointed to support clients with cartel investigations brought by
        antitrust enforcers in the US and far beyond. In addition to his DC disputes practice, Christopher Curran also
        boasts vast cartel enforcement experience across industry sectors. Located in Boston, Michael Kendall is often


https://www.legal500.com/firms/51054-white-case-llp/230137-houston-usa/                                                      1/55
2/19/2021                              White & Case LLP
                           Case 18-50489-CSS        Doc> Houston
                                                         350-1> United
                                                                 Filed States | The Legal 500
                                                                          02/26/21            law firm
                                                                                           Page     17profiles
                                                                                                        of 39
            Carlyle Power Partners

            Antin Infrastructure Partners

            Mizuho Bank

            Korea Development Bank

            Avangrid Renewables

            Tellurian

            Deutsche Bank




        FINANCE > RESTRUCTURING (INCLUDING BANKRUPTCY): CORPORATE TIER 1

        White & Case LLP has a global nancial restructuring and insolvency group with main of ces in New York,
        Miami, and Chicago. With rock-solid expertise in complex restructuring proceedings, global head Thomas
        Lauria coordinates the department alongside John Cunningham, who is in charge of a team of experts in Latin
        America multinationals, and Scott Greissman in New York whose team focuses on bank lender cases (especially
        Chapter 11 proceedings in the oil and gas industry.) Within this sector, the rm has been further cementing its
        reputation in Houston, where it opened a new of ce in 2018. After twelve years at Kirkland & Ellis LLP, William
        Guerrieri joined the team in Chicago in 2019.

        Leading lawyers
        John Cunningham - White & Case LLP
        Thomas Lauria - White & Case LLP


        Practice head(s):
        Thomas Lauria; John Cunningham


        Other key lawyers:
        Scott Greissman; William Guerrieri; Chris Shore


        Testimonials
        ‘Very experienced and all-star players. White & Case has consistently strong practitioners’


https://www.legal500.com/firms/51054-white-case-llp/230137-houston-usa/                                                   8/55
2/19/2021                              White & Case LLP
                           Case 18-50489-CSS        Doc> Houston
                                                         350-1> United
                                                                 Filed States | The Legal 500
                                                                          02/26/21            law firm
                                                                                           Page     18profiles
                                                                                                        of 39
        ‘Understandable communications based on law and experience. Also excellent at listening to a client and
        understanding the issues. Great retention of facts and attention to detail’

        ‘Outstanding litigators with an incredible experience. Among the top tier of rms’

        ‘Chris Shore is best in class. An incredible experience and very effective in the courtroom’


        Key clients
            Oi SA

            Sempra Energy

            Maxus Liquidating Trust

            US Bank National Association and UMB Bank, National Association, in their capacities as indenture trustees for
            Windstream’s senior unsecured notes

            OAS

            Constellation Oil Services

            UBS Puerto Rico Family of Funds

            Joseph J. Farnan, Jr., in his capacity as independent director to the Zohar Funds

            Elliott Management Corporation

            The ad hoc group of Revolving Credit Facility lenders to Paci c Drilling SA

            BNP Paribas

            Pinpoint Multi-Strategy Fund

            Value Partners Greater China High Yield Income Fund

            Value Partners Credit Opportunities Fund SP

            Oaktree Capital Management and Hartree Partners

            The Indenture Trustee for Unsecured Notes of iHeart Communications

            Joerns WoundCo Holdings

            Beal Bank

            ABN AMRO Bank NV

https://www.legal500.com/firms/51054-white-case-llp/230137-houston-usa/                                                      9/55
2/19/2021                              White & Case LLP
                           Case 18-50489-CSS        Doc> Houston
                                                         350-1> United
                                                                 Filed States | The Legal 500
                                                                          02/26/21            law firm
                                                                                           Page     19profiles
                                                                                                        of 39
            Citibank, NA

            Credit Agricole Corporate and Investment Bank

            Deutsche Bank AG

            EFA Syndicated Commodity Trade Finance Master Fund

            KfW Ipex Bank GmbH

            Natixis

            Société Générale

            MUFG Bank

            Standard Chartered Bank




        ANTITRUST > CIVIL LITIGATION/CLASS ACTIONS: DEFENSE TIER 2

        White & Case LLP shines across the whole gamut of antitrust defense and is also well versed to handle related
        trials. With of ces in Washington DC, Boston, New York and Silicon Valley, it puts a special emphasis on the
        pharmaceutical industry such as issues involving biosimilars, reverse payment patent settlements and product-
        hopping monopolization. The 'exceptional' and 'diligent' Mark Gidley operates a multifaceted antitrust practice
        out of the Washington DC of ce and leads the department, and Christopher Curran is regularly involved in novel
        litigation such as the defense of an amnesty agreement. Pharmaceuticals expert Peter Carney adds to the bench
        in Washington DC. In New York, Jack Pace displays an identical sector focus with key knowledge of product-
        hopping challenges. The Silicon Valley of ce boasts the 'incredibly thorough and knowledgeable' Heather Burke,
        who defends parallel class actions, opt-out and state AG lawsuits.


        Leading lawyers
        Christopher Curran - White & Case LLP
        Mark Gidley - White & Case LLP
        Jack Pace - White & Case LLP


        Practice head(s):
        Mark Gidley



https://www.legal500.com/firms/51054-white-case-llp/230137-houston-usa/                                                   10/55
Case 18-50489-CSS   Doc 350-1   Filed 02/26/21   Page 20 of 39




            Exhibit P
2/19/2021                          YPF Sociedad Anónima
                           Case 18-50489-CSS         DocAnnounces
                                                          350-1 Results
                                                                   Filedof its02/26/21
                                                                               Exchange OfferPage
                                                                                             and Consent
                                                                                                   21 of Solicitation
                                                                                                           39


     YPF Sociedad Anónima Announces Results
     of its Exchange Offer and Consent
     Solicitation
     NEWS PROVIDED BY
     YPF Sociedad Anónima
     Feb 11, 2021, 08:16 ET




     BUENOS AIRES, Argentina, Feb. 11, 2021 /PRNewswire/ -- YPF S.A. ("YPF" or the "Company")
     announced today the results of its Exchange Offers and Consent Solicitation made pursuant to
     exchange offer and consent solicitation memorandum dated January 7, 2021, as most recently
     amended on February 7, 2021 (the "Exchange Offer and Consent Solicitation Memorandum").
     Capitalized terms not defined herein shall have the meaning ascribed to them in the Exchange
     Offer and Consent Solicitation Memorandum.


     The 2021 Old Notes Early Participation Deadline and the Expiration Time with respect to the
     Exchange Offers corresponding to the 2024 Old Notes, March 2025 Old Notes, July 2025 Old
     Notes, 2027 Old Notes, 2029 Old Notes and 2047 Old Notes was 11:59 p.m., New York City time,
     on February 10, 2021. Pursuant to the Exchange Offer and Consent Solicitation Memorandum,
     Eligible Holders of Old Notes were required to validly tender and not validly withdraw their Old
     Notes prior to or at such time and date to be eligible to receive the Exchange Consideration or
     2021 Old Notes Early Exchange Consideration, as applicable.


     Based on information provided by D.F. King & Co., Inc. ("D.F. King"), the exchange agent and
     information agent for the Exchange Offers and Consent Solicitation, tender instructions and
     Proxies relating to the Old Notes in the amounts set forth in Table 1 below were validly delivered
     and not validly withdrawn prior to or at 11:59 p.m., New York Citytime, on February 10, 2021. YPF
     has accepted all valid tender instructions and Proxies delivered pursuant to the Exchange Offers
     and Consent Solicitation.


     Table 1




https://www.prnewswire.com/news-releases/ypf-sociedad-anonima-announces-results-of-its-exchange-offer-and-consent-solicitation-301226935.html   1/8
2/19/2021                            YPF Sociedad Anónima
                             Case 18-50489-CSS         DocAnnounces
                                                            350-1 Results
                                                                     Filedof its02/26/21
                                                                                 Exchange OfferPage
                                                                                               and Consent
                                                                                                     22 of Solicitation
                                                                                                             39
                                      CUSIPs and ISINs           Aggregate Principal Amount      Percentage of Aggregate Principal
       Title of Old Notes(1)
                                      (144A and Reg S)                    Tendered                 Amount Outstanding Tendered
                                 984245AM2 / US984245AM20
            2021 Old Notes                                             US$ 246,735,000                         59.79%
                                 P989MJBG5 / USP989MJBG51
                                 984245AK6 / US984245AK63
            2024 Old Notes                                             US$ 656,382,382                         43.12%
                                 P989MJAY7 / USP989MJAY76
                                  984245AT7 / US984245AT72
       March 2025 Old Notes                                            US$ 201,667,138                         37.15%
                                 P989MJBQ3 / USP989MJBQ34
                                  984245AL4 / US984245AL47
        July 2025 Old Notes                                            US$ 368,228,998                         24.55%
                                 P989MJBE0 / USP989MJBE04
                                 984245AQ3 / US984245AQ34
            2027 Old Notes                                             US$ 190,697,000                         19.07%
                                 P989MJBL4 / USP989MJBL47
                                 984245AS9 / US984245AS99
            2029 Old Notes                                             US$ 101,028,000                         20.21%
                                 P989MJBP5 / USP989MJBP50
                                 984245AR1 / US984245AR17
            2047 Old Notes                                             US$ 213,387,500                         28.45%
                                 P989MJBN0 / USP989MJBN03




     The Old Notes validly tendered pursuant to the Exchange Offer and Consent Solicitation
     Memorandum are sufficient to satisfy the Minimum Issuance Condition.


     Subject to the satisfaction or waiver of the conditions set forth in the Exchange Offer and Consent
     Solicitation Memorandum, as consideration for the Old Notes listed in Table 1, the Company
     intends to:


              on the 2021 Old Notes Early Settlement Date, (a) issue US$775,312,599 aggregate principal
              amount of New Secured 2026 Notes and (b) pay U.S.$ 100,667,880 in cash, to Eligible
              Holders who validly tendered their 2021 Old Notes prior to the 2021 Old Notes Early
              Participation Deadline; and
              on the Settlement Date, issue US$747,833,257 principal amount of New 2029 Notes
              and US$575,649,021 principal amount of New 2033 Notes to Eligible Holders who validly
              tendered their Old Notes (other than the Old 2021 Notes) prior to the Expiration Time.


     In addition, since (i) Eligible Holders of 2021 Old Notes representing 59.79% of the aggregate
     principal amount outstanding of such notes have validly tendered into the applicable Exchange
     Offer, and (ii) the Central Bank has approved the aggregate results of the Exchange Offers as a
     valid refinancing plan under the Communication "A" 7106, including access by YPF to the foreign
     exchange market to make the cash payment to Eligible Holders who tendered their Old 2021 Notes
     pursuant to the Exchange Offers and to repay any 2021 Old Notes that are not exchanged
     pursuant to the Exchange Offer on their maturity date, the Company has decided to waive the 2021
     Old Notes Minimum Exchange Condition.



https://www.prnewswire.com/news-releases/ypf-sociedad-anonima-announces-results-of-its-exchange-offer-and-consent-solicitation-301226935.html   2/8
2/19/2021                          YPF Sociedad Anónima
                           Case 18-50489-CSS         DocAnnounces
                                                          350-1 Results
                                                                   Filedof its02/26/21
                                                                               Exchange OfferPage
                                                                                             and Consent
                                                                                                   23 of Solicitation
                                                                                                           39
     The 2021 Old Notes Early Settlement Date for the 2021 Old Notes validly tendered and not validly
     withdrawn prior to or at the 2021 Old Notes Early Expiration Date will be February 12, 2021. The
     settlement date for Old Notes of all other series validly tendered and not validly withdrawn prior to
     or at the Expiration Time will be February 12, 2021.


     Given that Proxies received were not sufficient to reach the Requisite Majorities as of the
     registration date, the Proposed Amendments will not become effective. The Company has decided
     to waive the condition to the Exchange Offers relating to the execution and delivery of the Old
     Notes Indentures implementing the Proposed Amendments.


     Tax Notice


     For a summary of certain U.S. federal income tax consequences of the Exchange Offers and
     Consent Solicitation that may be relevant to a beneficial owner of the Old Notes or the New Notes,
     please review the section entitled "Taxation—Certain U.S. Federal Income Tax Considerations" in
     the Exchange Offer and Consent Solicitation Memorandum and the below notice. If the information
     in this tax notice differs from the information contained in the Exchange Offer and Consent
     Solicitation Memorandum, you should rely on the information in this tax notice.


     Issue Date and Issue Price of the New Notes


     Subject to the discussion in the second succeeding paragraph, for U.S. federal income tax
     purposes, the "issue date" of the New Notes is expected to be February 12, 2021. Subject to the
     discussions in the first and second succeeding paragraphs, for U.S. federal income tax purposes,
     the "issue price" of the New Notes generally will be their fair market value on the issue date if the
     New Notes are "traded on an established market." A series of New Notes will be considered to be
     traded on an established market if, at any time during the 31-day period ending 15 days after the
     issue date, there is a sales price for the series or there are one or more firm or indicative quotes for
     the series. We expect that each series of New Notes will be treated as traded on an established
     market.




https://www.prnewswire.com/news-releases/ypf-sociedad-anonima-announces-results-of-its-exchange-offer-and-consent-solicitation-301226935.html   3/8
2/19/2021                          YPF Sociedad Anónima
                           Case 18-50489-CSS         DocAnnounces
                                                          350-1 Results
                                                                   Filedof its02/26/21
                                                                               Exchange OfferPage
                                                                                             and Consent
                                                                                                   24 of Solicitation
                                                                                                           39
     Notwithstanding the preceding paragraph, if we were to issue a substantial amount of any series of
     New Notes pursuant to a cash offering substantially contemporaneous with the issue date of the
     New Notes (as described above), the issue price of any New Notes of that series issued pursuant
     to the Exchange Offers generally would be equal to the settlement price of the cash offering
     (excluding, for avoidance of doubt, any amount paid in respect of interest accrued prior to the
     settlement of the cash offering).


     If the yield of the New Secured 2026 Notes based on market value as of the 2021 Old Notes Late
     Settlement Date declines sufficiently from the yield on the New Secured 2026 Notes based on
     issue price (as described above), it is possible that New Secured 2026 Notes that are settled on
     the 2021 Old Notes Late Settlement Date ("Late 2026 Notes") would not be treated as part of the
     same "issue" for U.S. federal income tax purposes as New Secured 2026 Notes settled on the
     2021 Old Notes Early Settlement Date ("Early 2026 Notes"). In that case, for U.S. federal income
     tax purposes, the issue date for Late 2026 Notes would be the 2021 Old Notes Late Settlement
     Date and the issue price for Late 2026 Notes would be different than the issue price of Early 2026
     Notes. Accordingly, Late 2026 Notes may be assigned a different CUSIP number than Early 2026
     Notes.


     U.S. Holders should consult their own tax advisors concerning the application of these rules,
     including the application of the rules to their particular circumstances.


     D.F. King is acting as the Information and Exchange Agent for the Exchange Offers and Consent
     Solicitation. Questions or requests for assistance related to any of the Exchange Offers and
     Consent Solicitation or for additional copies of the Exchange Offer and Consent Solicitation
     Documents may be directed to D.F. King & Co., Inc. by telephone at +1 (800) 848-3410 (U.S. toll
     free) and +1 (212) 269-5550 (collect), in writing at 48 Wall Street, New York, New York 10005, by
     email to ypf@dfking.com or by facsimile transmission at (212) 709-3328. You may also contact
     your broker, dealer, commercial bank, trust company or other nominee for assistance concerning
     the Exchange Offers and Consent Solicitation. The Exchange Offer and Consent Solicitation
     Documents are available for Eligible Holders at the following web address: www.dfking.com/ypf.


     Citigroup Global Markets Inc., HSBC Securities (USA) Inc., Itau BBA USA Securities, Inc., and
     Santander Investment Securities Inc. are acting as dealer managers (the "Dealer Managers") for
     the Exchange Offers and Consent Solicitation.

https://www.prnewswire.com/news-releases/ypf-sociedad-anonima-announces-results-of-its-exchange-offer-and-consent-solicitation-301226935.html   4/8
2/19/2021                          YPF Sociedad Anónima
                           Case 18-50489-CSS         DocAnnounces
                                                          350-1 Results
                                                                   Filedof its02/26/21
                                                                               Exchange OfferPage
                                                                                             and Consent
                                                                                                   25 of Solicitation
                                                                                                           39
       Citigroup Global Markets Inc.     HSBC Securities (USA) Inc.       Itau BBA USA Securities, Inc.     Santander Investment Securities Inc.
      388 Greenwich Street, 7th Floor         452 Fifth Avenue            540 Madison Avenue, 24th Floor        45 East 53rd Street 5th Floor
        New York, New York 10013          New York, New York 10018              New York, NY 10022               New York, New York 10022
               United States                   United States                      United States                         United States


       Attention: Liability Management      Attention: Global Liability   Attention: Debt Capital Markets             Attention: Liability
                     Group                     Management Group             Collect: +1 (212) 710-6749                   Management
         Call Collect: (212) 723-6106    Toll Free: +1 (888) HSBC-4LM      Toll Free: +1 (888) 770-4828          Collect: +1 (212) 940-1442
        US Toll-Free: (800) 558-3745       Collect: +1 (212) 525-5552                                           Toll Free: +1 (855) 404-3636
                                           lmamericas@us.hsbc.com




     Important Notice


     This announcement is not an offer of securities for sale in the United States, and none of the New
     Notes has been or will be registered under the Securities Act and they may not be offered or sold
     within the United States or to, or for the account or benefit of, U.S. persons except pursuant to an
     exemption from, or in a transaction not subject to, the registration requirements of the Securities
     Act. This press release does not constitute an offer of the New Notes for sale, or the solicitation of
     an offer to buy any securities, in any state or other jurisdiction in which any offer, solicitation or sale
     would be unlawful. Any person considering making an investment decision relating to any
     securities must inform itself independently based solely on an offering memorandum to be provided
     to eligible investors in the future in connection with any such securities before taking any such
     investment decision.


     The Exchange Offer and Consent Solicitation is being made solely by means of the Exchange
     Offer and Consent Solicitation Memorandum (and the applicable document in Argentina). The
     Exchange Offer and Consent Solicitation Memorandum is confidential and is only directed at, and
     can only be accessed by, Eligible Holders (as defined in the Exchange Offer and Consent
     Solicitation Memorandum). Documents relating to the exchange offer will only be distributed to
     Eligible Holders of Old Notes. Eligible Holders of Old Notes can only access the Exchange Offer
     and Consent Solicitation Memorandum and related documents if they electronically complete an
     eligibility letter by following the procedures described in the Exchange Offer and Consent
     Solicitation.


     The distribution of materials relating to any of the Exchange Offers and Consent Solicitation may
     be restricted by law in certain jurisdictions. Any of the Exchange Offers and Consent Solicitation
     are void in all jurisdictions where they are prohibited. If materials relating to the Exchange Offers
     and Consent Solicitation come into your possession, you are required by the Company to inform

https://www.prnewswire.com/news-releases/ypf-sociedad-anonima-announces-results-of-its-exchange-offer-and-consent-solicitation-301226935.html      5/8
2/19/2021                          YPF Sociedad Anónima
                           Case 18-50489-CSS         DocAnnounces
                                                          350-1 Results
                                                                   Filedof its02/26/21
                                                                               Exchange OfferPage
                                                                                             and Consent
                                                                                                   26 of Solicitation
                                                                                                           39
     yourself of and to observe all of these restrictions. The materials relating to the Exchange Offers
     and Consent Solicitation, including this communication, do not constitute, and may not be used in
     connection with, an offer or solicitation in any place where offers or solicitations are not permitted
     by law. If a jurisdiction requires that the Exchange Offers and Consent Solicitation be made by a
     licensed broker or dealer and a dealer manager or any affiliate of a dealer manager is a licensed
     broker or dealer in that jurisdiction, the Exchange Offers and Consent Solicitation shall be deemed
     to be made by the dealer manager or such affiliate on behalf of the Company in that jurisdiction.


     Forward-Looking Statements


     Statements contained in this press release that state the Company's or management's intentions,
     expectations or predictions of the future are statements that YPF believes constitute forward-
     looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.
     These forward-looking statements may include statements regarding the intent, belief or current
     expectations of YPF and its management, including statements with respect to trends affecting its
     financial condition, financial ratios, results of operations, business, strategy, geographic
     concentration, reserves, future hydrocarbon production volumes, YPF's ability to satisfy its long-
     term sales commitments from future supplies available to YPF, YPF's ability service its outstanding
     debt, dates or periods in which production is scheduled or expected to come on-stream, as well as
     its plans with respect to capital expenditures, business, strategy, geographic concentration, cost
     savings and investments. These statements are not a guarantee of future performance and are
     subject to material risks, uncertainties, changes and other factors which may be beyond YPF's
     control or may be difficult to predict. Accordingly, YPF's future financial condition, prices, financial
     ratios, results of operations, business, strategy, geographic concentration, production volumes,
     reserves, capital expenditures, cost savings, investments and ability to meet YPF's long-term sales
     commitments or pay dividends or service its outstanding debt could differ materially from those
     expressed or implied in any such forward-looking statements. Such factors include, but are not
     limited to, currency fluctuations, inflation, the domestic and international prices for crude oil and its
     derivatives, the ability to realize cost reductions and operating efficiencies without unduly disrupting
     business operations, replacement of hydrocarbon reserves, environmental, regulatory and legal
     considerations, including the imposition of further government restrictions on the Company's
     business, changes in YPF's business strategy and operations, its ability to find partners or raise
     funding under its current control, the ability to maintain the YPF's concessions, and general
     economic and business conditions in Argentina, the effects of pandemics, such as the novel


https://www.prnewswire.com/news-releases/ypf-sociedad-anonima-announces-results-of-its-exchange-offer-and-consent-solicitation-301226935.html   6/8
2/19/2021                          YPF Sociedad Anónima
                           Case 18-50489-CSS         DocAnnounces
                                                          350-1 Results
                                                                   Filedof its02/26/21
                                                                               Exchange OfferPage
                                                                                             and Consent
                                                                                                   27 of Solicitation
                                                                                                           39
     coronavirus, on the economy of Argentina and its effects on global and regional economic growth,
     supply chains, YPF's creditworthiness and the creditworthiness of Argentina, counter-party risks,
     as well as on logistical, operational and labor matters, as well as those factors described in "Risk
     Factors" in the Exchange Offer and Consent Solicitation Memorandum and in the filings made by
     YPF and its affiliates with the Securities and Exchange Commission, in particular, those described
     in YPF's 20-F "Item 3. Key Information—Risk Factors" and "Item 5. Operating and Financial
     Review and Prospects." YPF does not undertake to publicly update or revise these forward-looking
     statements even if experience or future changes make it clear that the projected results or
     condition expressed or implied therein will not be realized.


     Notice to Investors in the European Economic Area and the United Kingdom


     The New Notes are not intended to be offered, sold or otherwise made available to and should not
     be offered, sold or otherwise made available to any retail investor in the European Economic Area
     ("EEA"). For these purposes, a retail investor means a person who is one (or more) of: (i) a retail
     client as defined in point (11) of Article 4(1) of Directive 2014/65/EU (as amended, "MiFID II"); or (ii)
     a customer within the meaning of Directive (EU) 2016/97 (the "Insurance Distribution Directive"),
     where that customer would not qualify as a professional client as defined in point (10) of Article
     4(1) of MiFID II; or (iii) not a qualified investor as defined in the Prospectus Regulation. The
     expression an offer includes the communication in any form and by any means of sufficient
     information on the terms of the offer and the Notes to be offered so as to enable an investor to
     decide to purchase or subscribe for the Notes. Consequently, no key information document
     required by Regulation (EU) 1286/2014 (as amended, the "PRIIPs Regulation") for offering or
     selling the New Notes or otherwise making them available to retail investors in the EEA has been
     prepared and therefore otherwise offering or selling the New Notes or otherwise making them
     available to any retail investor in the EEA may be unlawful under the PRIIPs Regulation.


     United Kingdom


     The New Notes are not intended to be offered, sold or otherwise made available to and should not
     be offered, sold or otherwise made available to any retail investor in the United Kingdom. For these
     purposes, a retail investor means a person who is one (or more) of: (i) a retail client as defined in
     point (8) of Article 2 of Regulation (EU) No 2017/565 as it forms part of domestic law by virtue of
     the EUWA; or (ii) a customer within the meaning of the provisions of the UK Financial Services and

https://www.prnewswire.com/news-releases/ypf-sociedad-anonima-announces-results-of-its-exchange-offer-and-consent-solicitation-301226935.html   7/8
2/19/2021                          YPF Sociedad Anónima
                           Case 18-50489-CSS         DocAnnounces
                                                          350-1 Results
                                                                   Filedof its02/26/21
                                                                               Exchange OfferPage
                                                                                             and Consent
                                                                                                   28 of Solicitation
                                                                                                           39
     Market Act 2000 ("FSMA") and any rules or regulations made under the FSMA to implement
     Directive (EU) 2016/97, where that customer would not qualify as a professional client, as defined
     in point (8) of Article 2(1) of Regulation (EU) No 600/2014 as it forms part of domestic law by virtue
     of the EUWA; or (iii) not a qualified investor as defined in Article 2 of the Prospectus Regulation as
     it forms part of domestic law by virtue of the EUWA.


     This document has not been approved by an authorized person for the purposes of section 21 of
     the FSMA. This document is only being distributed to and is only directed at: (i) persons who are
     outside the United Kingdom; or (ii) persons who have professional experience in matters relating to
     investments falling within Article 19(5) of the Financial Services and Markets Act 2000 (Financial
     Promotion) Order 2005 (as amended, the "Financial Promotion Order"); or (iii) persons falling
     within Articles 49(2)(a) to (d) ("high net worth companies, unincorporated associations, etc.") of the
     Financial Promotion Order; or (iv) persons to whom an invitation or inducement to engage in
     investment activity (within the meaning of section 21 of the FSMA) in connection with the issue or
     sale of any New Notes may otherwise lawfully be communicated or caused to be communicated
     (all such persons together being referred to as "relevant persons"). This document is directed only
     at relevant persons and must not be acted on or relied upon by persons who are not relevant
     persons. Any investment or investment activity to which this document relates is available only to
     relevant persons and any invitation, offer or agreement to subscribe, purchase or otherwise acquire
     such New Notes will be engaged in only with relevant persons.


     SOURCE YPF Sociedad Anónima




https://www.prnewswire.com/news-releases/ypf-sociedad-anonima-announces-results-of-its-exchange-offer-and-consent-solicitation-301226935.html   8/8
Case 18-50489-CSS   Doc 350-1   Filed 02/26/21   Page 29 of 39




           Exhibit Q
2/19/2021                         Leading InternationalDoc
                          Case 18-50489-CSS            Bondholders
                                                            350-1  of YPF Form Group
                                                                        Filed        to Block Company's
                                                                               02/26/21        Page 30  Exchange
                                                                                                           of 39Offer


     Leading International Bondholders of YPF
     Form Group to Block Company's Exchange
     Offer
      USA - English

     NEWS PROVIDED BY
     White & Case LLP
     Jan 17, 2021, 19:47 ET




     NEW YORK, Jan. 17, 2021 /PRNewswire/ -- On January 7, YPF SA (the "Company") launched an
     exchange offer and consent solicitation (the "Exchange Offer") affecting seven series of the
     Company's outstanding international bonds (the "Bonds"). Concerned about the terms and
     structure of the Exchange Offer and the expeditious timeline contemplated therein, many of the
     Company's largest international bondholders have formed a group (the "Ad Hoc YPF Bondholder
     Group" or the "Group") to oppose the Exchange Offer.


     The Ad Hoc YPF Bondholder Group currently comprises 13 major international institutional
     investors, operating as fiduciaries on behalf of their clients, and holds over 25% of the Bonds in the
     aggregate, including approximately 40% of the Bonds that are set to mature in 2021 and 2024, and
     well over 50% of the Bonds maturing in March 2025. The Group's immediate objective is to block
     the Exchange Offer so as to avoid unnecessary and unacceptable destruction of bondholder
     value. In this regard, the Group is coordinating with the group of bondholders represented by
     Dechert LLP.


     On January 14, in response to concerns expressed by members of the Group and other investors,
     the Company announced that the amendments to each series of the Bonds set out in the
     Exchange Offer would only come into force if approved by a majority of the outstanding principal
     amount of each such series. In reliance on the Company's statement, the members of the Group
     have determined that the best way to oppose and block the Exchange Offer is to take no action at
     this time. Accordingly, the Group members will not be submitting proxies or tendering their Bonds
     in the Exchange Offer.




https://www.prnewswire.com/news-releases/leading-international-bondholders-of-ypf-form-group-to-block-companys-exchange-offer-301209812.html   1/2
2/19/2021                         Leading InternationalDoc
                          Case 18-50489-CSS            Bondholders
                                                            350-1  of YPF Form Group
                                                                        Filed        to Block Company's
                                                                               02/26/21        Page 31  Exchange
                                                                                                           of 39Offer
     The Group is supported by White & Case and Bomchil as legal advisors. Holders of YPF's
     international bonds who wish to learn more about the Group and the Exchange Offer are
     encouraged to contact White & Case at ypfexchange@whitecase.com.


     Contact:
     White & Case LLP
     Erin Hershkowitz in New York
     T +1 646 885 2200
     E erin.hershkowitz@whitecase.com


     SOURCE White & Case LLP




https://www.prnewswire.com/news-releases/leading-international-bondholders-of-ypf-form-group-to-block-companys-exchange-offer-301209812.html   2/2
Case 18-50489-CSS   Doc 350-1   Filed 02/26/21   Page 32 of 39




            Exhibit R
2/11/2021                  Case 18-50489-CSS                       People | Filed
                                                             Doc 350-1      White &02/26/21
                                                                                   Case LLP   Page 33 of 39




   People



     48 results

                                    Jessica C. Lauria (formerly Boelter)
                                    Partner, New York
                                    T +1 212 819 7097
                                    E jessica.boelter@whitecase.com



                                    Philip Abelson
                                    Partner, New York
                                    T +1 212 819 8903
                                    E philip.abelson@whitecase.com



                                    Rob Bennett
                                    Partner, New York
                                    T +1 212 819 8249
                                    T +917 275 3274 (mobile)
                                    E rbennett@whitecase.com


                                    Joshua A. Berman
                                    Partner, New York
                                    T +1 212 819 8547
                                    E joshua.berman@whitecase.com



                                    David Bilkis
                                    Partner, New York
                                    T +1 212 819 8413
                                    T +1 212 819 8200
                                    E dbilkis@whitecase.com


                                    Rupa Briggs
                                    Partner, New York
                                    T +1 212 819 7621
                                    E rupa.briggs@whitecase.com
https://www.whitecase.com/people/all/partner/156/861/all/all/search_api_relevance/DESC                        1/7
2/11/2021                  Case 18-50489-CSS                       People | Filed
                                                             Doc 350-1      White &02/26/21
                                                                                   Case LLP   Page 34 of 39




                                    Ipek Candan Snyder
                                    Partner, New York
                                    T +1 212 819 2684
                                    E ipek.candansnyder@whitecase.com



                                    Adam Cieply
                                    Partner, New York
                                    T +1 212 819 8514
                                    E adam.cieply@whitecase.com



                                    John K Cunningham
                                    Partner, Miami, New York
                                    T +1 305 995 5252
                                    T +1 212 819 8200
                                    E jcunningham@whitecase.com


                                    Harrison Denman
                                    Partner, New York
                                    T +1 212 819 2567
                                    E hdenman@whitecase.com



                                    Michael Deyong
                                    Partner, New York
                                    T +1 212 819 2577
                                    E michael.deyong@whitecase.com



                                    Binoy Dharia
                                    Partner, New York
                                    T +1 212 819 8260
                                    E bdharia@whitecase.com



                                    Brenda Dieck
                                    Partner, Los Angeles, New York
                                    T +1 213 620 7717
                                    T +1 212 819 8200
                                    E bdieck@whitecase.com



https://www.whitecase.com/people/all/partner/156/861/all/all/search_api_relevance/DESC                        2/7
2/11/2021                  Case 18-50489-CSS                       People | Filed
                                                             Doc 350-1      White &02/26/21
                                                                                   Case LLP   Page 35 of 39
                                    David Dreier
                                    Partner, New York
                                    T +1 212 819 8781
                                    T +1 212 819 8200
                                    E ddreier@whitecase.com


                                    Elizabeth Feld
                                    Partner, New York
                                    T +1 212 819 8549
                                    E efeld@whitecase.com



                                    Rebecca Gottlieb
                                    Partner, New York
                                    T +1 212 819 8802
                                    E rgottlieb@whitecase.com



                                    Scott Greissman
                                    Partner, New York
                                    T +1 212 819 8567
                                    T +1 212 819 8200
                                    E sgreissman@whitecase.com


                                    Andrew Hammond
                                    Partner, New York
                                    T +1 212 819 8297
                                    T +1 212 819 8200
                                    E ahammond@whitecase.com


                                    Kim Havlin
                                    Partner, New York
                                    T +1 212 819 8683
                                    E kim.havlin@whitecase.com



                                    David Johansen
                                    Partner, New York
                                    T +1 212 819 8509
                                    T +1 212 819 8200
                                    E djohansen@whitecase.com


                                    Gary Kashar
                                    Partner, New York
                                    T +1 212 819 8223
                                    T +1 212 819 8200
                                    E gkashar@whitecase.com



https://www.whitecase.com/people/all/partner/156/861/all/all/search_api_relevance/DESC                        3/7
2/11/2021                  Case 18-50489-CSS                       People | Filed
                                                             Doc 350-1      White &02/26/21
                                                                                   Case LLP   Page 36 of 39
                                    Elizabeth J. Kirk
                                    Partner, New York
                                    T +1 212 819 7822
                                    E ekirk@whitecase.com



                                    Charles R. Koster
                                    Partner, New York
                                    T +1 212 819 7845
                                    E ckoster@whitecase.com



                                    Glenn M. Kurtz
                                    Partner, New York
                                    T +1 212 819 8252
                                    T +1 212 819 8200
                                    E gkurtz@whitecase.com


                                    Thomas Lauria
                                    Partner, New York, Miami
                                    T +1 305 995 5282
                                    T +1 212 819 2637
                                    E tlauria@whitecase.com


                                    Frank Lupinacci
                                    Partner, New York
                                    T +1 212 819 8984
                                    E flupinacci@whitecase.com



                                    Thomas MacWright
                                    Partner, New York
                                    T +1 212 819 8259
                                    E tmacwright@whitecase.com



                                    Gordon Mak
                                    Partner, New York
                                    T +1 212 819 2579
                                    E gordon.mak@whitecase.com



                                    Jonathan Michels
                                    Partner, New York
                                    T +1 212 819 8661
                                    E jmichels@whitecase.com




https://www.whitecase.com/people/all/partner/156/861/all/all/search_api_relevance/DESC                        4/7
2/11/2021                  Case 18-50489-CSS                       People | Filed
                                                             Doc 350-1      White &02/26/21
                                                                                   Case LLP   Page 37 of 39
                                    Elena Millerman
                                    Partner, New York
                                    T +1 212 819 8977
                                    T +1 212 819 8200
                                    E elenamaria.millerman@whitecase.com


                                    Stephen Moeller-Sally
                                    Partner, Boston, New York
                                    T +1 617 979 9324
                                    T +1 212 819 7599
                                    E ssally@whitecase.com


                                    Daniel Nam
                                    Partner, New York
                                    T +1 212 819 8542
                                    T +1 212 819 8200
                                    E dnam@whitecase.com


                                    Henrik Patel
                                    Partner, New York
                                    T +1 212 819 8205
                                    T +1 212 819 8200
                                    E henrik.patel@whitecase.com


                                    Brian Pfeiffer
                                    Partner, Miami, New York
                                    T +1 305 995 5271
                                    T +1 212 819 8237
                                    E brian.pfeiffer@whitecase.com


                                    Michael Shenberg
                                    Partner, New York
                                    T +1 212 819 8535
                                    E mshenberg@whitecase.com



                                    Michael Shepherd
                                    Partner, Miami, New York
                                    T +1 305 925 4790
                                    T +1 212 819 8709
                                    E mshepherd@whitecase.com


                                    Chris Shore
                                    Partner, New York
                                    T +1 212 819 8394
                                    E cshore@whitecase.com




https://www.whitecase.com/people/all/partner/156/861/all/all/search_api_relevance/DESC                        5/7
2/11/2021                  Case 18-50489-CSS                       People | Filed
                                                             Doc 350-1      White &02/26/21
                                                                                   Case LLP   Page 38 of 39
                                    Sabrena Silver
                                    Partner, New York
                                    T +1 212 819 7056
                                    E sabrena.silver@whitecase.com



                                    Michael W. Smith
                                    Partner, New York
                                    T +1 212 819 8968
                                    T +1 212 819 8200
                                    E msmith@whitecase.com


                                    Sherri Snelson
                                    Partner, New York
                                    T +1 212 819 8430
                                    E sherri.snelson@whitecase.com



                                    Gregory Starner
                                    Partner, New York
                                    T +1 212 819 8839
                                    T +1 212 819 8200
                                    E gstarner@whitecase.com


                                    David H. Suggs
                                    Partner, New York
                                    T +1 212 819 2686
                                    E dsuggs@whitecase.com



                                    David Thatch
                                    Partner, New York
                                    T +1 212 819 8342
                                    T +1 212 819 8200
                                    E dthatch@whitecase.com


                                    David Turetsky
                                    Partner, New York
                                    T +1 212 819 8904
                                    E david.turetsky@whitecase.com



                                    Andrew Weisberg
                                    Partner, New York
                                    T +1 212 819 8980
                                    E aweisberg@whitecase.com




https://www.whitecase.com/people/all/partner/156/861/all/all/search_api_relevance/DESC                        6/7
2/11/2021                  Case 18-50489-CSS                       People | Filed
                                                             Doc 350-1      White &02/26/21
                                                                                   Case LLP   Page 39 of 39
                                    Colin T. West
                                    Partner, New York
                                    T +1 212 819 7977
                                    E cwest@whitecase.com



                                    Keith H. Wofford
                                    Partner, New York
                                    T +1 212 819 7595
                                    E kwofford@whitecase.com



                                    Andrew Zatz
                                    Partner, New York
                                    T +212 819 8504
                                    E azatz@whitecase.com




https://www.whitecase.com/people/all/partner/156/861/all/all/search_api_relevance/DESC                        7/7
